Citation Nr: 0924537	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to 
September 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
February 2007, when it was remanded for additional 
development.

The Veteran testified before a Board Hearing at the VA 
Central Office in June 2006.  A transcript of this hearing is 
of record.

The Board notes that some 'report of contact' information in 
the claims file subsequent to the February 2007 remand 
suggests that the Veteran would not report for a new VA 
examination.  The Veteran's duly appointed representative has 
expressed concern, in June 2009, that the Veteran's 
communications may be interpreted as a withdrawal of his 
claim.  However, the Board observes that a June 2009 
submission from the Veteran's representative clearly 
indicates a desire to have the claim decided on the evidence 
of record.  As it appears that there is not an unequivocal 
withdrawal of the claim, the Board does not consider the 
claim on appeal to have been withdrawn.


FINDINGS OF FACT

1.  One of the Veteran's claimed in-service stressors has 
been corroborated by official service department records.

2.  There is a medical diagnosis of PTSD related to a 
corroborated in-service stressor.



CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The evidence of record establishes that the Veteran has been 
diagnosed as having PTSD.  The Veteran contends that he has 
PTSD based on in-service stressors including several 
incidents; most significantly in this case, the Veteran has 
described being near an explosion on his base in Vietnam 
during a rocket attack upon his location.  The Board notes 
that a July 2003 VA examination report and an April 2006 VA 
examination report both competently and properly diagnose the 
Veteran with PTSD due to experiences during service in 
Vietnam.  The July 2003 report, in particular, identifies 
that "his primary trauma [was] standing next to a M.P. shack 
when it was hit."

The Veteran's testimony at his June 2006 hearing before the 
Board identified that during his service in Vietnam from June 
1969 to March 1971, he was stationed at a headquarters 
compound on the outskirts of Saigon, adjacent to Tan Son Nhut 
Air Base.  The Veteran explained that the adjacent air base 
was attacked with mortars periodically during this time.  The 
Veteran also explained experiencing fear due to being told 
that his headquarters compound had been aggressively attacked 
just prior to the Veteran's arrival in Vietnam, during the 
Tet offensive.

In this case, the record contains medical evidence 
establishing a current diagnosis of PTSD, which satisfies one 
requirement of 38 C.F.R. § 3.304.  Moreover, there is medical 
evidence linking the diagnosis of PTSD to the alleged in-
service stressors, insofar as the PTSD diagnosis has been 
clinically attributed to stressors he has consistently 
described from his military service in Vietnam; this 
satisfies the second criterion for establishing service 
connection.  The outcome of the case therefore turns on the 
requirement of credible supporting evidence of a service 
stressor(s).

The Board notes that the Veteran has not alleged, nor has the 
evidence shown, that he engaged in combat with the enemy.  
Thus, his assertions of service stressor are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for 
'credible supporting evidence' means that 'the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.'  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

Service treatment records are absent any findings of 
complaints, treatment, or diagnosis of PTSD or any other 
psychiatric problem.  No references are made to the events 
the Veteran now describes as significant stressor events.  
However, the Board observes highly significant findings 
presented in the report of the U.S. Armed Services Center for 
Unit Records Research (CURR) solicited by the RO in this case 
following the Board remand.  The Veteran's credible 
testimony, including as presented in the July 2003 VA 
examination report, is reasonably corroborated by the CURR 
report.  The Veteran asserts that he was present during an 
attack that resulted in a significant explosion near his 
location in Vietnam, and the CURR report researching the 
Veteran's account reasonably corroborates the account.  The 
CURR report shows: "on June 2, 1969, one 122mm rocket 
.rocket impacted the Saigon 4th Precinct and another in the 
9th Precinct killing two Vietnamese civilians and wounding 
twenty five.  The MACV Chronology also states that on 
December 19, 1969, approximately five 122mm rockets impacted 
on Tan Son Nhut Air Base in Saigon resulting in light 
casualties."

The Board observes that the Veteran's Vietnam service is 
shown to have taken place from June 1969 to August 1971, and 
the Veteran's September 2003 correspondence estimates that 
the explosion he recalls took place around "1970."  The 
Veteran's testimony generally describes that he arrived 
immediately following an attack and was then present for an 
attack around 1970; accepting that December 19, 1969 is 
reasonably near '1970' in this context, the verified events 
of the CURR report appear reasonably consistent with the 
Veteran's testimony at the July 2003 psychiatric examination 
and his June 2006 hearing testimony.

After review of the record, the Board finds that the 
evidence, including service department records, reasonably 
corroborate the occurrence of the Veteran's claimed stressor 
involving an explosion during an attack upon his general 
location.  The medical evidence shows that the Veteran is 
diagnosed with PTSD that has been clinically associated, 
including in a July 2003 VA psychiatric examination report, 
with the reasonably corroborated stressor of being present 
near an explosion during an enemy rocket attack in Vietnam.

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that '[a]lthough the unit records do not specifically 
state that the Veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks.'  See also Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the CURR report that verifies the 
occurrence of rocket attacks on the Veteran's location during 
his term of service, the Board finds that one of the 
Veteran's claimed stressors has been verified.  Although the 
VA examination diagnosis of PTSD does not explicitly 
attribute the pathology solely to a rocket attack, the PTSD 
diagnosis does appear to have been based upon the Veteran's 
description of traumatic events during his Vietnam service, 
including "primary trauma as standing next to a M.P. shack 
when it was hit" which has now been reasonably corroborated.

The record presents no evidence to substantially probatively 
contradict the findings discussed above.  Although the 
evidence is not entirely clear, resolving the benefit of 
reasonable doubt in favor of the Veteran, the Board finds 
that service connection for PTSD is warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in February 2007 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 


ORDER

Service connection for PTSD is warranted.  The appeal is 
granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


